






SEVERANCE AGREEMENT


THIS AGREEMENT, dated                 , 201_, is made by and between Covisint
Corporation, a Michigan corporation (the "Company"), and                     
(the "Employee").
WHEREAS, the Company considers it essential to the best interests of its
business to foster the continued employment of key personnel; and
WHEREAS, the Board of Directors of the Company (“Company Board”) recognizes
that, as is the case with many publicly held corporations, the possibility of a
Change in Control exists and that such possibility, and the uncertainty and
questions which it may raise among employees, may result in the departure or
distraction of key personnel to the detriment of the Company; and
WHEREAS, the Company Board has determined that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of the
Company's key personnel, including the Employee, to their assigned duties
without distraction in the face of potentially disturbing circumstances arising
from the possibility of a Change in Control of the Company;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Employee hereby agree as follows:
1.Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in the last Section hereof.


2.Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2017.


3.Severance Payments.
    
1.Subject to Section 3.2 hereof, if the Employee's employ-ment is terminated
within one (1) year following a Change in Control, other than (A) by the Company
for Cause, (B) by reason of death or Disability, or (C) by the Employee without
Good Reason, then the Company shall pay the Employee the amounts, and provide
the Employee the benefits, described in this Section 3.1 ("Severance Payments"),
in addition to any payments and benefits to which the Employee is entitled with
respect to employment prior to the Date of Termination.


(A)In lieu of any further salary payments to the Employee for periods subsequent
to the Date of Termination and in lieu of any severance benefit otherwise
payable to the Employee, the Company shall pay to the Employee a lump sum
severance payment, in cash, equal to 1 times the sum of (i) the Employee's base
salary as in effect immediately prior to the Date of Termination, and (ii) the
Employee’s target annual bonus under any annual bonus or incentive plan
maintained by the Company in respect of the fiscal year in which occurs the Date
of Termination.
 
(B)For the 12 month period immediately following the Date of Termination (the
“COBRA Reimbursement Period”), the Company will reimburse Employee for
Employee’s payments of premiums for COBRA continuation coverage as elected by
Employee (the “COBRA




--------------------------------------------------------------------------------




coverage”), provided that Employee timely elects such COBRA coverage through the
Company’s COBRA administrator and such COBRA coverage remains in effect during
the COBRA Reimbursement Period.  Invoices for the COBRA coverage premiums will
be mailed to Employee on a monthly basis. Within 30 days of receiving
verification that Employee has paid the COBRA premiums, the Company will
reimburse Employee in the amount of such premiums paid by the Employee during
the COBRA Reimbursement Period.


(C)Notwithstanding any provision of any annual incentive plan to the contrary,
the Company shall pay to the Employee an amount, in cash, equal to the sum of
any unpaid incentive compensation which has been allocated or awarded to the
Employee for a completed fiscal year preceding the Date of Termination under any
such plan and which, as of the Date of Termination, is contingent only upon the
continued employment of the Employee to a subsequent date.


(D) Unless otherwise vested under the 2009 Long Term Incentive Plan or the
applicable stock option agreement, Employee’s unvested options will immediately
vest, and the Employee may exercise the options as if he were still employed.


3.2    (A)    Notwithstanding any other provisions of this Agree-ment, in the
event that any payment or benefit received or to be received by the Employee
(including any payment or benefit received in connection with a Change in
Control or the termination of the Employee's employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits, including the Severance Payments, being hereinafter
referred to as the "Total Payments") would be subject (in whole or part), to the
Excise Tax, then, after taking into account any reduction in the Total Payments
provided by reason of section 280G of the Code in such other plan, arrangement
or agreement, the portion of the Total Payments that does not constitute
deferred compensation within the meaning of section 409A of the Code shall first
be reduced and the portion of the Total Payments that does constitute deferred
compensation within the meaning of section 409A of the Code shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (A) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (B) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Employee would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).
(B)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have waived at such time
and in such manner as not to constitute a "payment" within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
("Tax Counsel") reasonably acceptable to the Employee, does not constitute a
"parachute payment" within the meaning of section 280G(b)(2) of the Code
(including by reason of section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Tax Counsel, constitutes reasonable compensation for
services actually rendered, within the meaning of section 280G(b)(4)(B) of the
Code, in excess of the Base Amount allocable to such reasonable compensation,
and (iii) the value of any non‑cash benefit or any deferred payment or benefit
included in




--------------------------------------------------------------------------------




the Total Payments shall be determined in accordance with the principles of
sections 280G(d)(3) and (4) of the Code.
(C)    At the time that payments are made under this Agree-ment, the Company
shall provide the Employee with a written statement setting forth the manner in
which such payments were calculated and the basis for such calcula-tions
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel or other advisors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement). If
the Employee objects to the Company's calculations, the Company shall pay to the
Employee such portion of the Severance Payments (up to 100% thereof) as the
Employee determines is necessary to result in the proper application of
subsection A of this Section 3.2.
3.3    Subject to the provisions of Section 12 hereof, the payment provided in
subsections (A) and (C) of Section 3.1 hereof shall be made not later than the
fifth business day following the Date of Termination.


4.Termination Procedures and Compensation During Dispute.


1.Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Employee's employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 7 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee's employment.
2.Date of Termination. "Date of Termination," with respect to any purported
termination of the Employee's employment after a Change in Control and during
the Term, shall mean (i) if the Employee's employment is terminated by the
Company, thirty (30) days after Notice of Termination is given, or such earlier
date as is specified in the Notice of Termination and (ii) if the Employee's
employment is terminated by the Employee, fifteen (15) days after Notice of
Termination is given.


5.No Mitigation. The Company agrees that, if the Employee's employment with the
Company terminates during the Term, the Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Employee by the Company pursuant to Section 3 hereof. Further, except as
specifically provided in Section 3.1(B) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Employee as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Employee to the
Company, or otherwise.


6.Successors; Binding Agreement.


1.In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.






--------------------------------------------------------------------------------




2.This Agreement shall inure to the benefit of and be enforceable by the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee shall
die while any amount would still be payable to the Employee hereunder (other
than amounts which, by their terms, terminate upon the death of the Employee) if
the Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
executors, personal representatives or administrators of the Employee's estate.


7.Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
regis-tered mail, return receipt requested, postage prepaid, addressed, if to
the Employee, to the most recent address shown in the personnel records of the
Company and, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:


To the Company:
Covisint Corporation
26533 Evergreen Road, Suite 500
Southfield, MI 48076
                                                 
Attention: Chief Executive Officer


8.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer as may be specifically designated by
the Company Board. No waiver by either party hereto at any time of any breach by
the other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representa-tions, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Michigan. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Employee has agreed. The obligations of the
Company and the Employee under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 3 hereof) shall survive such
expiration.


9.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


10.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


11.Settlement of Disputes; Arbitration.






--------------------------------------------------------------------------------




1.All claims by the Employee for benefits under this Agreement shall be in
writing. Any denial of a claim for benefits under this Agreement shall be
delivered to the Employee in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Company shall afford a reasonable opportunity to the Employee for a review of
the decision denying a claim.


11.2    Any further dispute or controversy arising under or in connec-tion with
this Agreement shall be settled exclusively by arbitration in the city and state
of the Employee's principal residence as of the date of the Change in Control,
in accordance with the rules of the American Arbitration Association then in
effect; provided, however, that the evidentiary standards set forth in this
Agreement shall apply. Judgment may be entered on the arbitrator's award in any
court having jurisdiction.


12.Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with section 409A of the Code to the extent subject
thereto or be exempt therefrom, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required to avoid the application of an accelerated or additional
tax under section 409A of the Code, the Employee shall not be considered to have
terminated employment with the Company for purposes of this Agreement until such
time as the Employee is considered to have incurred a “separation from service”
from the Company within the meaning of section 409A of the Code. Each amount to
be paid or benefit to be provided under this Agreement shall be construed as a
separately identified payment for purposes of section 409A of the Code, and any
payments that are due within the "short term deferral period" as defined in
section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. To the extent required to avoid the
application of an accelerated or additional tax under section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the three-month period immediately
following the Employee’s termination of employment shall instead be paid on the
first business day after the date that is six months following the Employee’s
termination of employment (or upon the Employee’s death, if earlier). To the
extent required to avoid an accelerated or additional tax under section 409A of
the Code, amounts reimbursable to Employee under this Agreement shall be paid to
Employee on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Employee) during any one year may not affect
amounts reimbursable or provided in any subsequent year.


13.Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:


(A)"Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


(B)"Base Amount" shall have the meaning set forth in section 280G(b)(3) of the
Code.


(C)"Beneficial Owner" shall have the meaning set forth in Rule 13d‑3 under the
Exchange Act.


(D)"Cause" for termination by the Company of the Employee's employment shall
mean (i) the failure by the Employee to substantially perform the Employee's
duties with the




--------------------------------------------------------------------------------




Company (other than any such failure resulting from the Employee's incapacity
due to physical or mental illness or any such actual or anticipated failure
after the issuance of a Notice of Termination for Good Reason by the Employee
pursuant to Section 4.1 hereof), or (ii) the engaging by the Employee in conduct
which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise.


(E)    A "Change in Control" shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:


(I)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Company representing 50% or more of the combined voting power of
Company’s then out-standing securities; or


(II)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individ-uals who, on the date hereof,
constitute the Company Board and any new direc-tor (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of direc-tors of Company) whose appointment or election by the
Company Board or nomination for election by Company's stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previ-ously so approved or
recommended; or


(III)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation immediately following which the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, more than 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 50% or more of the combined voting power of the Company's then
outstanding securities; or




(IV)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition by the Company of all or substantially
all of the Company's assets immediately following which the individuals who
comprise the Company Board immediately prior thereto constitute at least a
majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof.






--------------------------------------------------------------------------------




Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred under clauses (I), (II), (III) or (IV) above by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.


(E)"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
(F)"Date of Termination" shall have the meaning set forth in Section 4.2 hereof.


(G)"Disability" shall be deemed the reason for the termination by the Company of
the Employee's employment, if, as a result of the Employee's incapacity due to
physical or mental illness, the Employee shall have been absent from the
full‑time performance of the Employee's duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Employee a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termina-tion is given, the Employee shall not have returned to the full‑time
performance of the Employee's duties.


(H)"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(I)    "Excise Tax" shall mean any excise tax imposed under section 4999 of the
Code.


(I)"Employee" shall mean the individual named in the first para-graph of this
Agreement.


(J)"Good Reason" for termination by the Employee of the Employee's employment
shall mean the occurrence (without the Employee's express written consent which
specifically references this Agreement) after any Change in Control, of any one
of the following acts by the Company, or failures by the Company to act, unless,
in the case of any act or failure to act described in paragraph (I) or (IV)
below, such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:


(I)a substantial adverse alteration in the nature or status of the Employee's
responsibilities from those in effect immediately prior to the Change in
Control;


(II)a reduction by the Company in the Employee's annual base salary as in effect
on the date hereof or as the same may be increased from time to time;


(III)the relocation of the Employee's principal place of employment to a
location more than 25 miles from the Employee's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Employee to be based anywhere other than such principal place of employment (or
permit-ted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Employee's present
business travel obligations;






--------------------------------------------------------------------------------




(IV)Failure of Company to obtain assumption and agreement by a successor of
Company to perform this Agreement as provided in Section 6.1.


The Employee's continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided that the Employee provides the Company with a written Notice
of Termination within ninety (90) days following the occurrence of the event
constituting Good Reason. In no event will the Employee have Good Reason to
terminate employment unless such act or failure to act results in a material
negative change to the Employee's employment that has not been cured within 15
days after a Notice of Termination is delivered by the Employee to the Company.
(K)"Notice of Termination" shall have the meaning set forth in Section 4.1
hereof.


(L)"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof.


(M)"Severance Payments" shall have the meaning set forth in Section 3.2 hereof.




(N)"Tax Counsel" shall have the meaning set forth in Section 3.2 hereof.


(O)"Term" shall mean the period of time described in Section 2 hereof (including
any extension, continuation or termination described therein).


(P)"Total Payments" shall mean those payments so described in Section 3.2
hereof.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
COVISINT CORPORATION
    
By:        


Its: Chief Executive Officer




    




